United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 7, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40651
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

REYMUNDO PIEDRA-GARCIA, also known as Ramiro Piedro-Pompa,

                                    Defendant-Appellant.



                         Consolidated with
                            No. 06-40658
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

REYMUNDO PIEDRA-GARCIA, also known as Sabino Perez Gomez,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
               for the Southern District of Texas
                       USDC No. 1:05-CR-855
                      USDC No. 1:03-CR-368-1
                       --------------------

Before REAVLEY, JOLLY, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                         No. 06-40651 c/w
                           No. 06-40658
                                -2-

     Appealing the Judgments in Criminal Cases, Reymundo Piedra-

Garcia raises arguments that are foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224, 235 (1998), which held that

8 U.S.C. § 1326(b)(2) is a penalty provision and not a separate

criminal offense.   The Government’s motion for summary affirmance

is GRANTED, and the judgments of the district court are AFFIRMED.